Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-5-2003

USA v. Felder
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1365




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Felder" (2003). 2003 Decisions. Paper 133.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/133


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-1365


                           UNITED STATES OF AMERICA,
                                              Appellee
                                      v.

                                   LAVAR FELDER,
                                                       Appellant
                                     ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                           (D.C. Crim No. 02-cr-00405 )
                  District Judge: Honorable Faith S. Hochberg
                                  ____________

                    Submitted Under Third Circuit L.A.R. 34.1(a)
                                November 4, 2003
                 Before: McKEE, SMITH, and WEIS, Circuit Judges.

                                (Filed November 5, 2003)
                                        ________

                                       OPINION


WEIS, Circuit Judge.

             Defendant pleaded guilty to one count of bank fraud in violation of 18

U.S.C. § 1344 and was sentenced to thirty-months imprisonment. He appeals from the

sentencing court’s denial of his request for downward departure as a minor participant.

                                            1
              The defendant deposited an altered, stolen check for $133,938.34 into his

personal bank account and, a few days later, he attempted to withdraw $8,500. Defendant

asserted that he had received the check from a cousin and was to receive 10% of the

proceeds as compensation for the use of his bank account.

              The district judge reviewed the facts in detail and, after a spirited

presentation by defense counsel, declined to depart downward. However, defendant was

sentenced at the lower end of the applicable range.

              District Courts are granted broad discretion in deciding whether to grant a

downward departure in circumstances such as those present here. See United States v.

Isaza-Zapata, 148 F.3d 236, 238 (3d Cir. 1998). We have found no error in the sentence

imposed by the District Court in this case. See United States v. Brown, 250 F.3d 811 (3d

Cir. 2001).

              Accordingly, the judgment of the District Court will be affirmed.




                                                  /s/ Joseph F. Weis, Jr.
                                                  Circuit Judge




                                              2